DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-21 in the reply filed on November 22, 2021 is acknowledged.
New claims 32-33 are grouped with the elected claims and new claims 34 and 35 are withdrawn as being dependent of the non-elected method. 
Claims 22-31, 34, and 35 are withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21, 32, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-18, and 32, are directed to a frozen mixture of tea leaves, roots, herbs, fruit, flowers, vegetables in combination with spices, seeds, fungi, grains, barks, botanical secretions, algae, bacteria, nuts, and proteins (claim 8) in a container (claim 17) and having a selected size (claim 32). As the recited components are products of nature and freezing, obtaining a desired size, and placing in a container do not provide significantly more, the claims are rejected as falling under a judicial expectation. Claim 1 further states the components are 
It is noted that although the claims are directed to a “tonic precursor” and prepared for consumption by addition of a liquid (claim 19), these limitations are intended use and only requires the product to be capable of performing. It does not add any distinguishing features to the product claimed outside those which are naturally present. Thus, the claims as recited are drawn to a product of nature without significantly more. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “2/cm” instead of “2 cm”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  the claim recites “4.8/cm” instead of “4.8 cm”.  Appropriate correction is required 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 32, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites wherein the ingredients are “not dried”, however, tea leaves and flowers, for example, will lose moisture immediately after plucking and drying is known to be a critical processing step in tea and herb production. The claim limitation is unclear and contradictory. 
Claim 1 also recites the ingredients as “whole, unrefined, and unprocessed” which is also unclear and contradictory. The present specification states, ““whole food” means a food that is natural, unprocessed, and unrefined” [0032] and ““processed food” means any food that has been altered from its natural state in some way, other than frozen” [0030] and ““refined food” means a food that does not contain all of its original nutrients” [0031]; however, applicant’s definitions would preclude the presently claimed ingredients which will be altered from their natural state as soon as they are picked/ plucked and will be further altered from their natural state by required cutting and drying (e.g. tea, herbs, flowers). Thus, the limitation is unclear and contradictory. 
Claims 17 and 18 require a “single portion” and “single-service container”. The terms are relative based on factors such as the intended consumer. As the terms have not been clearly defined the metes and bounds of the limitations are unclear.
Claim 33 recites “wherein at least one of the two frozen ingredients comprise a binding ingredient of ginger puree, coconut milk, almond butter, or lemon juice” which is unclear. It is unclear how tea leaves, roots, herbs, fruit, flower, or vegetables would comprise a binding ingredient of ginger puree, coconut milk, almond butter, or lemon juice. The limitation further contradict the limitations of “wherein each ingredient is not dried and is at least one of whole, unrefined, and unprocessed”.  
Claims 2-16, 19-21 and 32 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 17, 18-21, 32, 33 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Mitchell US 2016/0353787.
Regarding claim 1, Mitchell discloses a frozen tonic precursor composition comprising a mixture comprising at least two frozen ingredients selected from fruits and vegetables [Figure 7] wherein the mixture of the at least two frozen ingredients defines a solid three-dimensional shape having an external surface area-to-ratio of at least 2cm [0021-31]. Given the lack of clarity for “wherein each ingredient is not dried and is at least one of whole, unrefined, and unprocessed” as stated in the rejection above, Mitchell is expected to meet the claimed limitation. Mitchell does not require added sugar, artificial ingredients, and artificial preservatives [0038].
Regarding claim 5, claim 1 is applied as stated above. Mitchell teaches wherein the fruit is berries [0038].
Regarding claim 17, claim 1 is applied as stated above. Mitchell teaches wherein the composition is a single portion disposed in a sealed, single-service container [0043].
Regarding claim 18, claim 17 is applied as stated above. Mitchell teaches wherein the contents of the single-service container consist essentially of the composition [0043].
Regarding claim 19, claim 1 is applied as stated above. Mitchell teaches wherein the composition is prepared for consumption by addition of liquid [0041]. It is also noted that the claimed limitations are merely intended use and only require the ability of the product to perform the claimed use.
Regarding claim 20, claim 19 is applied as stated above. Mitchell teaches wherein the liquid is water [0041].
Regarding claim 21, claim 19 is applied as stated above. Mitchell teaches wherein the liquid is a hot liquid [0041].
Regarding claim 32, claim 1 is applied as stated above. Mitchell teaches wherein the external surface area-to-volume ratio is at least 4.8cm [0021-31].
Regarding claim 33, claim 1 is applied as stated above. Mitchell teaches wherein the composition comprises lemon juice [0038]. 
With respect to claims 2-4, and 6, it is noted that Mitchell does not disclose tea leaves, roots, herbs, or flowers. However, claim 1 recites the at least two ingredients can be selected from the group consisting of “tea leaves, roots, herbs, fruit, flower, vegetables” and Mitchell teaches fruit and vegetables. Claims 2-4 and 6 do not specifically limit the invention to require tea leaves, roots, herbs, or flowers, but rather limits the choice of tea leaves, roots, herbs, or flowers from claim 1, if chosen. Mitchell teaches a composition comprising fruits and vegetable, as required by claim 1, thus the limitations of claims 2-4 and 6 are not required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell US 2016/0353787.
Regarding claim 7, claim 1 is applied as stated above. Mitchell teaches the invention is a “green smoothie” [0013] and discloses the use of vegetable but does not expressly disclose wherein the vegetables are selected from those currently claimed. However, Mitchell does teach it is known in the art for green smoothies to comprise vegetables such as carrots [0002] and as . 

Claims 1-21, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidanilovitch US 20130224365.
Regarding claims 1 and 32, Avidanilovitch discloses a frozen tonic precursor composition comprising a mixture comprising at least two frozen ingredients selected from tea leaves and herbs [0019, 0059, 0076] wherein the mixture of the at least two frozen ingredients defines a solid three-dimensional shape [Figures]. Avidanilovitch does not expressly disclose wherein the external surface area-to-ratio of at least 2cm, however, Avidanilovitch does provide a figure of a container/mold and a cubed product [Fig. 5] and a change in size would not support patentability and would have been an obvious determination by one of ordinary skill in the art (MPEP 2144.04). 
 Given the lack of clarity for “wherein each ingredient is not dried and is at least one of whole, unrefined, and unprocessed” as stated in the rejection above, Avidanilovitch is expected to meet the claimed limitation. Avidanilovitch does not require added sugar, artificial ingredients, and artificial preservatives [0038].
Regarding claim 2, claim 1 is applied as stated above. Avidanilovitch teaches wherein tea is rooibos leaves [0005].
Regarding claim 4, claim 1 is applied as stated above. Avidanilovitch teaches wherein the herb is lemongrass [0059].
With respect to claims 3, 5-7, it is noted that Avidanilovitch does not disclose roots, fruit, flowers, or vegetables. However, claim 1 recites the at least two ingredients can be selected if chosen. Avidanilovitch teaches a composition comprising tea leaves and herbs, as required by claim 1, thus the limitations of claims 3, and 5-7 are not required.
Regarding claims 8 and 12, claim 1 is applied as stated above. Avidanilovitch further teaches wherein the mixture comprise botanical secretion i.e. honey [0008].
With respect to claims 9-11 and 13-16, it is noted that Avidanilovitch does not disclose spices, seeds, fungi, grains, barks, algae, bacteria, nuts, or proteins. However, claim 8 recites the at least one additional ingredient can be selected from the group consisting of “spices, seeds, fungi, grains, barks, botanical secretions, algae, bacteria, nuts, and proteins” and Avidanilovitch teaches botanical secretions i.e. honey. Claims 9-11 and 13-16 do not specifically limit the invention to require spices, seeds, fungi, grains, barks, algae, bacteria, nuts, or proteins, but rather limits the choice of spices, seeds, fungi, grains, barks, algae, bacteria, nuts, or proteins from claim 8, if chosen. Avidanilovitch teaches a composition comprising tea leaves, herbs, and honey, as required by claim 8, thus the limitations of claims 9-11 and 13-16 are not required.
Regarding claim 17, claim 1 is applied as stated above. Avidanilovitch teaches wherein the composition is a single portion disposed in a sealed, single-service container [Figures, 0008, 0070-0075].
Regarding claim 18, claim 17 is applied as stated above. Avidanilovitch teaches wherein the contents of the single-service container consist essentially of the composition [0070-75].
Regarding claim 19, claim 1 is applied as stated above. Avidanilovitch teaches wherein the composition is prepared for consumption by addition of liquid [0030-31]. It is also noted that the claimed limitations are merely intended use and only require the ability of the product to perform the claimed use.
Regarding claim 20, claim 19 is applied as stated above. Avidanilovitch teaches wherein the liquid is water [0049].
Regarding claim 21, claim 19 is applied as stated above. Avidanilovitch teaches wherein the liquid is a hot liquid [0049].
Regarding claim 33, claim 1 is applied as stated above. Avidanilovitch teaches wherein the composition comprises lemon juice [0021].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792